 DUBO MANUFACTURING CORPORATION431S.Pursuant to a stipulation between the parties, the hearing inthe district court to determine the Petitioner's special appearance andobjections to the court's jurisdiction has been held in abeyance pendingthe issuance of the Advisory Opinion herein.9.No representation or unfair labor practice proceeding involvingthe same labor dispute is pending before the Board.10.Although served with the Petition for Advisory Opinion, theEmployer filed no response as provided by the Board's Rules andRegulations.On the basis of the above, the Board is of the opinion that :1.The Employer is a general contractor engaged in the buildingand construction industry at Little Falls, Minnesota.2.The current Board standard for the assertion of jurisdiction overnonretail enterprises within its statutory jurisdiction requires an an-nual minimum of $50,000 inflow or outflow across State lines, direct orindirect.Siemons Mailing Service, 122NLRB 81, 85.3.During the fiscal year ending August 31, 1962, the Employermade purchases of materials in excess of $50,000 from local suppliers,who themselves received the materials from outside the State ofMinnesota.During the more recent 6-month period between Septem-ber 1, 1962, and March 1, 1963, the Employer made similar local pur-chases of out-of-State processed or manufactured materials valuedat $27,027.34, which, projected over a 1-year period, would exceed$50,000.1As these purchases of out-of-State materials constitute in-direct inflow as defined in theSiemonsdecision and as they exceed$50,000 annually, on an actual or projected basis, the Employer's op-erationswould satisfy the Board's standard for the assertion ofjurisdiction over nonretail enterprises.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, that, on the facts present herein, theBoard would assert jurisdiction over the Employer's operations withrespect to labor disputes cognizable under Sections 8, 9, and 10 of theAct.1 SeeCity Line Open Hearth Inc.,141 NLRB No.74;QualityCoalCorporation,139NLRB 492;Sequim Lumber and Supply Company,123 NLRB 1097.Dubo Manufacturing CorporationandUnited Steelworkers ofAmerica,AFL-CIO.CasesNos. 8-CA-2700 and 8-CA-2820.May 1, 1963NOTICEOn August 28, 1962, Trial Examiner Sidney Sherman issued hisIntermediate Report in the above-entitled proceedings and the pro-ceedings were thereafter transferred to the Board.Subsequently,142 NLRB No. 47. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDDubo Manufacturing Corporation, herein called the Respondent,United Steelworkers of America, AFL-CIO, herein called the Union,and the General Counsel, filed exceptions to the Intermediate Reportand supporting briefs.The charges, filed by the Union on January 30, 1962,1 alleged thatthe Respondent had violated Section 8 (a) (5) and (1) of the Act byrefusing to bargain with the Union as the representative of its em-ployees; had violated Section 8(a) (3) by discharging and refusingto reinstate certain of its employees because they had engaged in con-certed, protected activities; and violated Section 8(a) (1) of the Actby threatening its employees with reprisals because they had engagedin concerted, protected activities.On February 6, 1962, the Unionpetitioned the United States District Court for the Northern Districtof Ohio, Eastern Division, for an order requiring the Respondent toarbitrate grievances filed by 12 of the discharged employees named inthe charges filed with the Board.2On May 25 and June 25, 1962,complaints were issued by the General Counsel alleging as violationsthe matters encompassed in the Union's unfair labor practice chargesreferred to above.In June 1962 the district court issued an order directing the arbi-tration of the several grievances previously filed with respect to theemployees' discharges.The Board policy is to effectuate, wherever possible, the intent ofCongress expressed in Section 203(d) of the 1947 Labor ManagementRelations Act, namely, "Final adjustment by a method agreed uponby the parties is hereby declared to be the desirable method for settle-ment of grievance disputes arising over the application or interpre-tation of an existing collective-bargaining agreement." In effectuat-ing that congressional intent, the Board has recognized existingarbitration awards,3 and in certain circumstances has required partiesbefore resorting to Board processes to utilize the grievance and arbi-tration procedure in agreements to which they are signatory.'Thesepolicy considerations are clearly applicable here where not only dothe parties have available a procedure to settle the dispute, but aUnited States District Court has ordered them to utilize it. It wouldcertainly frustrate the intent expressed by Congress if the Board werenow to permit the use of the Board's processes to enable the partiesto avoid their contractual obligations as interpreted by the court.1Amended charges were filed on May 24 and June 6, 1962z The Respondent had previously refused to process these grievances which had beenfiled by the Union on January 6, 1962The grievances were filed by those 12 of theoriginal dischargees who had been refused reinstatement, and requested a determinationthat they had been unjustly discharged and were entitled to reinstatement8SeeSpielbergManufacturing Company,112 NLRB1080Inteinattonal Ilari,esterCompany,138 NLRB 923,Oschericttz and Sons,130 NLRB 10781SeeMontgomeryWard & Co,Incorporated,137 NLRB 418 FORMICA CORP.,SUBSIDIARY AMERICAN CYANAMID CO.433Accordingly, the parties are hereby notified that, based upon theconsiderations expressed herein, the Board will defer action on the8(a) (3) allegations in the complaint pending completion of the arbi-tration directed by the district court, and notification thereof to theBoard.The parties are further notified that the Board will not, however,hold in abeyance its action on the 8 (a) (1) and 8 (a) (5) allegations ofthe complaint, but will instead review the Trial Examiner's findingsthereon and will issue its Decision with respect thereto forthwith.MEMBERSFANNING and BROWN took no part in the consideration ofthe above Notice.Formica Corporation,Subsidiary of American Cyanamid Co.'andLocal 757, International Union of Electrical,Radio andMachine Workers,AFL-CIO.Case No. 9-RV-46.May 1, 1963DECISION AND ORDER CLARIFYING CERTIFICATIONOn April 12,1950, the Board issued a certification of representativesin the above-entitled proceeding, certifying the Union as the bar-gaining representative of "all production and maintenance employeesat the Hamilton County, Ohio, plant or plants of the Employer, in-cluding employees in the machine shop, toolroom, and shop clerks,but excluding office clerical employees, nurses, professional employees,all guards and supervisors as defined in the Act."On December 12,1962, the Union filed a motion to clarify certifica-tion, in which it seeks to have included within the certified unit allgravure services department employees who do not come within thespecific exclusions set forth in the unit description.The Employerfiled a motion to dismiss, alleging that the employees in the gravureservices department, who had been transferred from classificationswithin the bargaining unit, are engaged in work which is properlyoutside the unit.On January 29, 1963, the Board issued an orderreferring the proceeding to the Regional Director for the Ninth Regionfor the purpose of conducting a hearing on the issues raised by theparties.Thereafter, on February 21, 1963, a hearing was held beforeMark Fox, hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers herein to a three-member panel [ChairmanMcCulloch and Members Rodgers and Leedom].'The name oftheEmployer at the time of the Union'scertificationwas TheFormica Co.142 NLRB No. 51.